Title: From Benjamin Franklin to Jonathan Williams, Sr., 11 August 1772
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear Cousin
London, Augt. 11. 1772
I received yours of July 4. with the Bill enclosed of £200 for your Brother, which I deliver’d to him accordingly. Calling in here at the N England Coffeehouse, and finding this Ship just upon sailing, I would not miss the Opportunity of giving you this Information, tho’ I cannot now write to my other Friends.
It grieves me to hear that poor Josiah is in so bad a State of Health. But being young it is to be hoped he may weather it.
My Love to my dear Sister, and to Cousin Grace and your Family. I shall write to Jonathan per next Opportunity. I am, Your affectionate Uncle
B Franklin
